

116 S3827 IS: Medical Supplies for Pandemics Act of 2020
U.S. Senate
2020-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3827IN THE SENATE OF THE UNITED STATESMay 21, 2020Mr. Tillis (for himself, Mr. Bennet, and Mrs. Hyde-Smith) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act to authorize the use of the Strategic National Stockpile to enhance medical supply chain elasticity and establish and maintain domestic reserves of critical medical supplies, and for other purposes.1.Short titleThis Act may be cited as the Medical Supplies for Pandemics Act of 2020. 2.Supply chain flexibility manufacturing pilot(a)In generalSection 319F–2(a)(3) of the Public Health Service Act (42 U.S.C. 247d–6b(a)(3)) is amended—(1)in subparagraph (I), by striking and at the end;(2)in subparagraph (J), by striking the period at the end and inserting ; and; and(3)by adding at the end the following new subparagraph:(K)enhance medical supply chain elasticity and establish and maintain domestic reserves of critical medical supplies (including personal protective equipment, ancillary medical supplies, and other applicable supplies required for the administration of drugs, vaccines and other biological products, medical devices, and diagnostic tests) by—(i)creating incentives for manufacturers of medical supplies— (I)to increase emergency stock of critical medical supplies; and(II)to geographically diversify production of such supplies;(ii)purchasing, leasing, or entering into joint ventures with respect to, facilities and equipment for the production of medical supplies; and(iii)working with distributors of medical supplies to manage the domestic reserves established under this subparagraph by refreshing and replenishing stock of critical medical supplies..(b)Reporting; sunsetSection 319F–2(a) of the Public Health Service Act (42 U.S.C. 247d–6b(f)) is amended by adding at the end the following:(6)ReportingNot later than September 30, 2022, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report on the details of each purchase, lease, or joint venture entered into under paragraph (3)(K), including the amount expended by the Secretary on each such purchase, lease, or joint venture.(7)SunsetThe authority to make purchases, leases, or joint ventures pursuant to paragraph (3)(K) shall cease to be effective on September 30, 2023..(c)FundingSection 319F–2(f) of the Public Health Service Act (42 U.S.C. 247d–6b(f)) is amended by adding at the end the following:(3)Supply chain elasticity(A)In generalFor the purpose of carrying out subsection (a)(3)(K), there is authorized to be appropriated $500,000,000 for each of fiscal years 2020 through 2023, to remain available until expended.(B)Relation to other amountsThe amount authorized to be appropriated by subparagraph (A) for the purpose of carrying out subsection (a)(3)(K) is in addition to any other amounts available for such purpose..